Exhibit 10.1

FIRST AMENDMENT TO THE

X-RITE, INCORPORATED

2008 OMNIBUS LONG TERM INCENTIVE PLAN

THIS FIRST AMENDMENT TO THE X-RITE, INCORPORATED 2008 OMNIBUS LONG TERM
INCENTIVE PLAN (the “Plan”) has been adopted by the Board of Directors of
X-Rite, Incorporated (the “Company”) as of November 8, 2011, as follows:

BACKGROUND

 

 

1.

The Board of Directors of the Company established the Plan, effective as of
August 20, 2008, to provide certain employees, directors and other service
providers of the Company and its subsidiaries with the opportunity to acquire or
be granted shares of the common stock of the Company or receive monetary
payments based on the long term economic performance of the Company.

 

 

2.

Under Section 20, the Board of Directors retains the discretion to amend the
Plan from time to time.

 

 

3.

The subject of this Amendment is within the Board of Directors’ authority under
the Plan.

 

 

4.

The Board of Directors has elected to amend the Plan to provide for the
immediate vesting of certain equity-based awards granted under the Plan upon a
Change in Control.

AGREEMENT

 

 

1.

The first sentence of Section 13(a) is hereby deleted in its entirety and
replaced with the following in lieu thereof:

“Notwithstanding any contrary language contained herein or in an Agreement or
otherwise, upon the occurrence of a Change in Control (as defined below),
outstanding equity-based Awards shall become immediately vested and exercisable
in full. The full accelerated vesting with respect to outstanding equity-based
Performance-Based Awards or other outstanding equity-based Awards that would
otherwise vest, in whole or in part, upon any criteria other than solely by the
continued employment of the Participant shall be calculated as if the target
level of performance had been achieved.”

 

 

2.

Except as set forth above, the Plan and its terms are hereby ratified and shall
continue in full force and effect.